
	

113 HR 1363 RH: Exploring for Geothermal Energy on Federal Lands Act
U.S. House of Representatives
2014-12-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IB
		Union Calendar No. 521
		113th CONGRESS
		2d Session
		H. R. 1363
		[Report No. 113–690]
		IN THE HOUSE OF REPRESENTATIVES
		
			March 21, 2013
			Mr. Labrador introduced the following bill; which was referred to the Committee on Natural Resources
		
		
			December 22, 2014
			Additional sponsor: Mr. Amodei
		
		
			December 22, 2014
			Committed to the Committee of the Whole House on the State of the Union and ordered to be printed
		
		A BILL
		To promote timely exploration for geothermal resources under existing geothermal leases, and for
			 other purposes.
	
	
		1.Short titleThis Act may be cited as the Exploring for Geothermal Energy on Federal Lands Act.
		2.Geothermal exploration notice and exclusion
			(a)Definition of geothermal exploration test projectIn this section the term geothermal exploration test project means the drilling of a well to test or explore for geothermal resources on lands leased by the
			 Department of the Interior for the development and production of
			 geothermal resources, that—
				(1)is carried out by the holder of the lease;
				(2)causes—
					(A)less than 5 acres of soil or vegetation disruption at the location of each geothermal exploration
			 well; and
					(B)not more than an additional 5 acres of soil or vegetation disruption during access or egress to the
			 test site;
					(3)is developed—
					(A)no deeper than 2,500 feet;
					(B)less than 8 inches in diameter;
					(C)in a manner that does not require off-road motorized access other than to and from the well site
			 along an identified off-road route for which notice is provided to the
			 Secretary of the Interior under subsection (c);
					(D)without construction of new roads other than upgrading of existing drainage crossings for safety
			 purposes; and
					(E)with the use of rubber-tired digging or drilling equipment vehicles;
					(4)is completed in less than 45 days, including the removal of any surface infrastructure from the
			 site; and
				(5)requires the restoration of the project site within 3 years to approximately the condition that
			 existed at the time the project began, unless the site is subsequently
			 used as part of energy development on the lease.
				(b)NEPA exclusionSection 102(2)(C) of the National Environmental Policy Act of 1969 (42 U.S.C. 4332(2)(C)) shall not
			 apply with respect to a project that the Secretary of the Interior
			 determines under subsection (c) is a geothermal exploration test project.
			(c)Notice of intent; review and determination
				(1)Requirement to provide noticeA leaseholder intending to carry out a geothermal exploration test project shall provide notice to
			 the Secretary of the Interior not later than 30 days prior to the start of
			 drilling under the project.
				(2)Review of projectThe Secretary shall by not later than 10 days after receipt of a notice of intent under paragraph
			 (1) from a leaseholder—
					(A)review the project described in the notice and determine whether it is a geothermal exploration
			 test project under subsection (a); and
					(B)notify the leaseholder—
						(i)that under subsection (b) of this section, section 102(2)(C) of the National Environmental Policy
			 Act of 1969 (42 U.S.C. 4332(2)(C)) does not apply to the project; or
						(ii)that section 102(2)(C) of the National Environmental Policy Act of 1969 (42 U.S.C. 4332(2)(C))
			 applies to the project, including clear and detailed findings on any
			 deficiencies in the project that preclude the application of subsection
			 (b) of this section to the project.
						(3)Opportunity to remedyIf the Secretary provides notice under paragraph (2)(B)(ii) that section 102(2)(C) of the National
			 Environmental Policy Act of 1969 (42 U.S.C. 4332(2)(C)) applies to the
			 project, the Secretary shall provide the leaseholder an opportunity to
			 remedy the deficiencies described in the notice prior to the date the
			 leaseholder intended to start drilling under the project.
				
	
		December 22, 2014
		Committed to the Committee of the Whole House on the State of the Union and ordered to be printed
